Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 7, 2018

                                       No. 04-16-00368-CR

                                         Peter Mark LEE,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 7, Bexar County, Texas
                                   Trial Court No. 493014
                           Honorable Genie Wright, Judge Presiding


                                         ORDER

Sitting:       Sandee Marion Marion, Chief Justice
               Rebeca C. Martinez, Justice
               Irene Rios, Justice

        A jury found Peter Lee guilty of the offense of misdemeanor assault with bodily injury,
and the trial court assessed punishment at one year in jail, suspended in favor of two years
community supervision. We affirmed the county court’s judgment on August 2, 2017. See Lee
v. State, No. 04-16-00368-CR, WL 3270415 (Tex. App.—San Antonio Aug. 2, 2017 pet. ref’d)
(not designated for publication). Thereafter, Lee filed a petition for discretionary review with the
Texas Court of Criminal Appeals. That court refused his petition on February 7, 2018.

        Lee has now filed with this court an unopposed motion asking that we stay issuance of
our mandate, pursuant to Rule 18.2 of the Rules of Appellate Procedure. TEX. R. APP. P. 18.2
(providing for stay of issuance of mandate pending United States Supreme Court disposition of
petition for writ of certiorari). In his motion, Lee asserts he will suffer “serious hardship” and
“substantial harm” if we issue our mandate and the United States Supreme Court grants him
relief.

        We GRANT Lee’s motion and will stay issuance of our mandate until further notice. We
also further ORDER Lee to file with this court a written status report on or before June 5, 2018,
regarding the status of his petition for writ of certiorari in the United States Supreme Court. If
Lee fails to file a status report by that date, we will issue our mandate without further notice.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2018.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court